ORDER
PER CURIAM.
Appellant Anthony Tatum (“Movant”) files this appeal from the judgment denying his motion for post-conviction relief under Rule 24.035. On appeal, Movant argues the motion court clearly erred in denying his claim, without a hearing, that his counsel was ineffective for promising him that he would receive less than the 20 years the State had recommended.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).